Citation Nr: 1717400	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  13-10 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1984 to April 1995.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2015, the Board remanded the issue for further development, to include affording the Veteran an appropriate VA examination.  The development has been completed, and the case has been returned to the Board for further adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's sleep apnea is not shown to have developed as a result of an established event, injury, or disease during active service.


CONCLUSION OF LAW

Sleep apnea was not incurred or aggravated as a result of active service. 38 U.S.C.A. §§ 1110, 1131, 1117 (West 2016); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (c).

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  In this respect, through a September 2009 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.  The Board also finds that the September 2009 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  These requirements were met by the aforementioned September 2009 notice letter.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the September 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim decided herein.  To that end, the Veteran's service treatment records, as well as post-service treatment records from VA and private treatment providers, have been obtained and associated with the Veteran's claims file.  It must also be noted that the instant appeal was previously remanded for further development, specifically to obtain any outstanding treatment records and to provide the Veteran an examination.  Additional treatment records were obtained and associated with the claims file.  VA examination was obtained most recently in October 2015, a report of which is of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the October 2015 VA examination obtained in this case is adequate, as it is predicated on full consideration of the Veteran's medical records and reported history, as well as the service treatment records and specific lay statements of the Veteran and his service buddy as directed in the April 2015 remand.  The examination considered the pertinent evidence of record and provides explanations for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159 (c)(4).  Additionally, the Veteran has not alleged that there are any outstanding records probative of the claim decided herein that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d).  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).   Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran. Washington v. Nicholson, 19 Vet. App. 362 (2005).  In some cases, lay evidence will be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In Jandreau, the United States Court of Appeals for the Federal Circuit stated that a layperson can identify a simple condition like a broken leg, but not a form of cancer.  492 F.3d at 1377, n. 4.  Lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that varicose veins is a disability that is unique and readily identifiable).

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  See also 38 C.F.R. § 3.159(a)(2) (2016) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  The Board must also assess the credibility, and therefore the probative value, of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by an appellant are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted by or on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, the Veteran contends that he incurred sleep apnea as a result of his active service.

Private treatment records include a 2008 medical record from Pacific Sleep Medicine Services which indicates the Veteran underwent a sleep study and was diagnosed with sleep apnea in 2008.  A current diagnosis of sleep apnea is therefore confirmed. However, the Board notes that this diagnosis of sleep apnea occurred 13 years after the Veteran's discharge from active duty.

To address the second element of service connection, the presence of an in-service disease or injury, the Board reviewed the Veteran's service treatment records, which are negative for complaint, diagnosis, or treatment for sleep apnea, including any snoring or sleep problems.  However, in his April 2014 appeal, the Veteran stated he did have symptoms of sleep apnea during active service, and that these symptoms were reflected in his service treatment records as multiple sore throats, fatigue, and visits to the sick bay while on active duty.  The Veteran made a similar statement in his September 2016 Statement in Support of Claim - that there were documented sore throats, dry raw throat, headaches, and extreme fatigue during service, which he claims were symptoms of sleep apnea.  Review of the Veteran's service treatment records confirm that he was seen on multiple occasions for complaints of sore throat, dry throat, and fatigue.  The Veteran also submitted a "buddy" statement from a fellow serviceman who stated he shared the same berthing compartment with the Veteran during service, and that he observed the Veteran regularly wake up many times throughout the night snoring and with interruption of breathing.  

To determine whether these in-service instances of dry throat, sore throat, and related complaints constitute an in-service event injury or disease, and if so whether there exists a nexus between those complaints and the Veteran's current sleep apnea, the Board relies on the November 2015 VA examination report.  The examiner reviewed the claims file, including all service treatment and personnel records, and opined that it is less likely than not the Veteran's sleep apnea had its onset in service or is otherwise related to service.  In so finding, the examiner reasoned that the Veteran's service treatment records do not indicate that he was diagnosed with obstructive sleep apnea during service, and that although the Veteran and his service buddy reported symptoms that could be associated with sleep apnea during service, such symptoms are not diagnostic of or specific to the diagnosis of sleep apnea. The examiner further stated that review of current medical literature indicates that while snoring and daytime sleepiness are common complaints associated with obstructive sleep apnea, they lack specificity to allow for an actual diagnosis.  The examiner also opined that a review of Veteran's medical records indicates that he had significant weight gain of over 75 pounds leading up to his diagnosis of sleep apnea, which the examiner concluded is as least as likely as not the underlying reason for the Veteran's symptom progression and diagnosis of sleep apnea.  In so finding, the examiner noted that a review of current medical literature indicates that obesity is the strongest risk factor for the development of obstructive sleep apnea, and that the prevalence of obstructive sleep apnea increases as the body mass index increases.  The Board credits the opinion and rationale of this examiner, and attaches significant probative weight to her medical opinion that the Veteran's claimed condition was less likely than not incurred in or caused by service - a conclusion uncontradicted by any medical evidence of record.

In reaching this conclusion, the Board has given full consideration to the Veteran's assertion that he had symptoms of sleep apnea during active service, and to the "buddy" statement submitted by his fellow service member.  However, while lay persons are competent to provide opinions on some medical issues, the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011);  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   Sleep apnea is not the type of condition that is readily amenable to mere lay diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   Moreover, there is nothing in the record demonstrating that the Veteran, or his buddy, received any special training or acquired any medical expertise in such matters.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  As such, although the Board finds the Veteran and his service buddy to be both competent to report symptoms they experienced and credible in such reports, they are not competent to assign a diagnosis or etiology to those symptoms.  Thus, the lay evidence in this case does not constitute competent medical evidence and lacks probative value.

In conclusion, the Board finds that service connection for sleep apnea is not warranted.  When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990);  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Here, the preponderance of the evidence is against the Veteran's claim.


ORDER

Service connection for sleep apnea is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


